Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                       For the First Circuit


No. 04-1120

                           STEPHEN AHLIJAH,

                               Petitioner,

                                     v.

                          JOHN ASHCROFT,
                 UNITED STATES ATTORNEY GENERAL,

                               Respondent.



                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                     Torruella, Circuit Judge,
                 Campbell, Senior Circuit Judge,
                    and Howard, Circuit Judge.


     Stephanie F. Dyson, with whom William P. Joyce and Joyce &
Zerola, P.C. were on brief, for petitioner.
     Leslie McKay, Attorney, United States Department of Justice,
Civil Division, Office of Immigration Litigation, with whom Peter
D. Keisler, Assistant Attorney General, and Terri J. Scadron,
Assistant Director, were on brief, for respondent.



                           February 18, 2005
          Per Curiam.      Petitioners Stephen Ahlijah ("Mr. Ahlijah")

and Essivi Ahlijah ("Ms. Ahlijah") appeal the Board of Immigration

Appeals' ("BIA") affirmance of an Immigration Judge's decision

denying Mr. Ahlijah's applications for asylum, withholding of

removal, cancellation of removal, and relief under the Convention

Against Torture ("CAT"), and also denying Ms. Ahlijah's separate

applications for asylum and relief under the CAT.           We affirm.

                              I.   Background

          Mr. Ahlijah is a native and citizen of Ghana and a member

of the Ewe tribe, members of which are located in both Ghana and

its neighbor to the east, Togo.      Mr. Ahlijah testified that he was

raised by his uncle and lived in Akra, Ghana until 1979.            In 1979,

there was a coup in Ghana, and Mr. Ahlijah's uncle, who was

affiliated    with   the   government,    was   arrested   and   imprisoned.

Mr. Ahlijah and the rest of the family fled to Togo.               In 1987,

Mr. Ahlijah married Ms. Ahlijah, who is a native and citizen of

Togo and also a member of the Ewe tribe.

             In 1987, Mr. Ahlijah joined a group called EKPEMOG, which

means "young democrats fighting for freedom and justice in Togo."

EKPEMOG opposed the Togolese government and sought greater freedom

and democracy in Togo.      Mr. Ahlijah's duties for EKPEMOG included

distributing fliers and delivering messages from group members in

Ghana to group leaders in Togo.




                                    -2-
            Mr. Ahlijah testified that around November 1987, members

of EKPEMOG in exile in Ghana crossed the border into Togo and

attempted a coup against the Togolese government.1                  Mr. Ahlijah

provided    EKPEMOG   with    information        regarding   the    movement   of

Togolese border guards.        This information assisted EKPEMOG troops

in crossing the border from Ghana into Togo. Mr. Ahlijah testified

that he did not know that the information he provided was for a

coup.     He testified that after the coup failed, he was among a

crowd of people who threw stones at soldiers and burned cars.

Mr. Ahlijah also testified that he assisted in hiding some of the

rebels.    After the coup failed, Mr. Ahlijah went into hiding for

one month.

            In   January     1989,    he   was   arrested    by    the   Togolose

authorities and imprisoned for twenty days.            During this time, the

authorities beat him in order to extract information about other

members of EKPEMOG.          After his release, several friends from

EKPEMOG disappeared, and Mr. Ahlijah began to fear for his safety

because of his affiliation with EKPEMOG.                In December 1989, a

sympathetic Ewe police officer told Mr. Ahlijah that he should

leave Togo because the government was looking for him.                         The

officer helped Mr. Ahlijah acquire a Togolese passport and a visa

under someone else's name.           Mr. Ahlijah left Togo on December 17,



1
   Later in his testimony, Mr. Ahlijah stated that he could not
remember if the coup took place in 1986 or 1987.

                                       -3-
1989.     He entered the United States on December 18, 1989, at New

York, New York.        He testified that he fears he will be arrested or

killed    by     the   Togolose     government      if    he   returns   to    Togo.

Mr. Ahlijah also testified that he fears returning to Ghana, even

though his uncle has been released from prison and "every issue to

do with [his] fleeing to Togo is over," because he believes the

Togolese government would be able to find and kidnap him in Ghana.

               In January 1990, the police came to the Ahlijahs' home in

Togo looking for Mr. Ahlijah.             When they did not find him, they

arrested Ms. Ahlijah.             She was imprisoned for two days without

food,    questioned       about   her   husband's    whereabouts       and    beaten.

Several months later, Ms. Ahlijah was arrested again and imprisoned

for five days.         Between 1990 and 1993, Ms. Ahlijah remained in

Togo. She was not arrested again, although the police occasionally

came to her house.         Ms. Ahlijah also testified that the family of

Kokou Sukah, the man whose passport Mr. Ahlijah used to enter the

United States, came to her house and asked her to tell her husband

to return to Togo. Apparently, Kokou Sukah was arrested for aiding

Mr. Ahlijah, and his family wanted Mr. Ahlijah to return so that

the     police    would    stop    harassing     them.         In   November    1993,

Ms. Ahlijah left Togo and went to Ghana.                 She originally stayed in

the village of Denu, which is near the border with Togo.                          She

eventually went to the town of Tamale, further from the border,

because she feared that Togolese police might find her in Denu.                    In


                                         -4-
1999, Ms. Ahlijah left Ghana and came to the United States.              She

entered the United States on December 23, 1999 at New York, New

York.

            On January 27, 1994, Mr. Ahlijah filed an application for

asylum with the Immigration and Naturalization Service ("INS").2

On August 22, 2000, Mr. Ahlijah's application was referred to an

Immigration Judge.       On October 18, 2001, Mr. Ahlijah amended his

asylum application to include Ms. Ahlijah.           On November 5, 2001,

the INS issued a Notice to Appear to Mr. and Ms. Ahlijah, charging

them with removability under § 237(a)(1)(A) of the Immigration and

Nationality Act ("INA"), 8 U.S.C. § 1227(a)(1)(A), for being

inadmissible at the time of entry into the United States.

            At a hearing before an Immigration Judge on April 30,

2002, Mr. and Ms. Ahlijah admitted the factual allegations against

them and conceded removability. Mr. Ahlijah requested cancellation

of removal, asylum, withholding of removal, and relief under the

CAT.     The Immigration Judge instructed Mr. Ahlijah to file his

application for cancellation of removal by December 9, 2002, and

made January 28, 2003, the date for the next hearing.               At the

hearing on January 28, 2003, Mr. Ahlijah, who had failed to meet

the     December   9,   2002   due   date,   filed   his   application   for


2
    In March 2003, the relevant functions of the INS were
transferred into the new Department of Homeland Security and
reorganized into the Bureau of Immigration and Customs Enforcement
("BICE"). For simplicity, we refer to the agency throughout this
opinion as the INS.

                                     -5-
cancellation of removal.     Also at this hearing, Ms. Ahlijah filed

an independent asylum application, claiming Mr. Ahlijah as a

derivative.

           In an oral decision on May 1, 2003, the Immigration Judge

denied   Mr.   Ahlijah's   application    for    cancellation    of   removal

because it was not timely filed, and his applications for asylum

and withholding    of   removal   because   he    was   inadmissible    as   a

terrorist under 8 U.S.C. § 1182(a)(3)(B)(i). The Immigration Judge

also denied Mr. Ahlijah relief under the CAT.              The Immigration

Judge ordered that Mr. Ahlijah be removed to Ghana.              Mr. Ahlijah

filed a timely notice of appeal to the BIA.

           The    Immigration     Judge   pretermitted     Ms.     Ahlijah's

independent asylum application as untimely under 8 U.S.C. § 1158(a)

(2)(B), because Ms. Ahlijah failed to file the application within

one year of her arrival in the United States.              The Immigration

Judge denied Ms. Ahlijah's requests for withholding of removal and

relief under the CAT, and ordered Ms. Ahlijah to be removed to

Togo, or, in the alternative, Ghana.        Ms. Ahlijah filed a separate

notice of appeal to the BIA.

           On December 24, 2003, the BIA consolidated the Ahlijahs'

appeals and affirmed the decision of the Immigration Judge. Unlike

the Immigration Judge, the BIA reached the merits of Mr. Ahlijah's

asylum and withholding of removal applications, and found that he

had failed to prove past persecution or a well-founded fear of


                                    -6-
future persecution should he return to Ghana.    The BIA denied Ms.

Ahlijah's independent asylum application, finding that she failed

to file it within one year of her arrival in the United States, and

that there were no extraordinary circumstances to explain the late

filing.   The BIA also found that both Mr. and Ms. Ahlijah failed to

meet their burden of proof for relief under the CAT.       Finally, the

BIA affirmed the Immigration Judge's decision to deny Mr. Ahlijah's

application for cancellation of removal because he failed to file

it by the deadline set by the Immigration Judge.

           A petition for review to this court was filed on January

21, 2004, but did not contain Ms. Ahlijah's name.    On February 18,

2004, Mr. Ahlijah filed a motion to amend the parties to include an

additional petitioner, Ms. Ahlijah. On April 26, 2004, we directed

the parties to address in their briefs the issue of whether we have

jurisdiction to consider an untimely request for judicial review by

granting a motion to amend another person's timely petition to

include the late filer.     We address this issue first.

                             II.   Analysis

A.   Ms. Ahlijah's Appeal

           A petition for review from all final BIA orders must be

filed with this court within thirty days.     8 U.S.C. § 1252(b)(1);

Zhang v. INS, 348 F.3d 289, 292 (1st Cir. 2003).       "This need to

timely appeal is a strict jurisdictional requirement."        Id.   The

petition for review must, among other things, "name each party


                                   -7-
seeking review either in the caption or the body of the petition --

using such terms as 'et al.,' 'petitioners,' or 'respondents' does

not effectively name the parties."           Fed. R. App. P. 15(a)(2).       The

advisory committee notes state that, unlike Fed. R. App. P. 3(c),

which deals with appeals from a district court, Fed. R. App. P.

15(a), which deals with appeals from administrative agencies, does

not allow flexibility "to describe the parties in general terms

rather than naming them individually"; instead, "each petitioner

must be named."         Fed. R. App. P. 15(a)(2) advisory committee's

note.

              Ms. Ahlijah concedes that her name and alien number did

not    appear    on   the   petition   for   review   to   this    court.    She

nevertheless argues that we should consider her to be properly

included as a party to this petition.           Ms. Ahlijah notes that her

case    was     consolidated    with   Mr.    Ahlijah's     case    before   the

Immigration Judge and BIA, that the Department of Homeland Security

("DHS") included her name and alien number in its only filing to

this court, and that the DHS never opposed including Ms. Ahlijah in

the petition during the time between the filing of the motion to

amend parties to include Ms. Ahlijah and our order directing the

parties to address this issue in their briefs.               Ms. Ahlijah also

argues that Mr. Ahlijah met the thirty-day window to file a

petition, and that her "claim rides with his claim."




                                       -8-
           Given the inflexible nature of Fed. R. App. P. 15(a) and

8 U.S.C. § 1252(b)(1), we find that we do not have jurisdiction to

hear Ms. Ahlijah's appeal. The fact that her case was consolidated

with Mr. Ahlijah's before the Immigration Judge and the BIA has no

bearing on her appeal to this court.           Fed. R. App. P 15(a) provides

clear, strict requirements for a petition to this court, and the

status of the parties at the agency level is irrelevant to these

requirements.        Further,        the   fact    that     the     DHS   included

Ms.   Ahlijah's    name    on    a   filing   to   this     court   and   did   not

immediately object to the motion to amend parties to include

Ms. Ahlijah is irrelevant to whether we have jurisdiction over

Ms. Ahlijah's petition.          Finally, Ms. Ahlijah's independent claim

does not "ride" with Mr. Ahlijah's claim.                 She filed a separate

application below, and therefore was required to timely appeal any

final order of the BIA.              Ms. Ahlijah failed to do so, and we

therefore find that we do not have jurisdiction to hear her

independent appeal.

B.    Mr. Ahlijah's Appeal

            1.    Asylum

            Mr.   Ahlijah       bears   the   burden   of    demonstrating      his

eligibility for asylum.          See 8 C.F.R. § 208.13(a).            He may meet

that burden by demonstrating past persecution or a well-founded

fear of future persecution based on any of five grounds, including

"race, religion, nationality, membership in a particular social


                                        -9-
group, or political opinion."          Id. § 208.13(b)(1).       We will uphold

the   decision   of   the   BIA   if   it     is    "supported   by   reasonable,

substantial, and probative evidence on the record considered as a

whole."   INS v. Elías-Zacarías, 502 U.S. 478, 481 (1992)(quoting 8

U.S.C. § 1105a(a)(4)).      Under this standard, "[t]o reverse the BIA

finding we must find that the evidence not only supports that

conclusion, but compels it . . . ."                Id. at 481 n.1 (emphasis in

original).

            Mr. Ahlijah first argues that the BIA erred because it

did not address the Immigration Judge's finding that he was barred

from relief because he was a terrorist, and instead found that he

had not met his burden of proving past persecution or a well-

founded fear of future persecution.                According to Mr. Ahlijah, it

was a violation of his due process rights for the BIA to address

the merits of his eligibility for asylum when the Immigration Judge

never did.

             The BIA was not required to address the terrorist issue

simply because that was the basis of the Immigration Judge's

decision.     While the BIA may not "engage in de novo review of

findings of fact determined by an immigration judge", 8 C.F.R.

§ 1003.1(d)(3)(i), it "may review questions of law . . . de novo."

Id. § 1003.1(d)(3)(ii). In the instant case, the Immigration Judge

made findings of fact regarding Mr. Ahlijah's credibility and his

experiences in Ghana and Togo.           Based on those findings of fact,


                                       -10-
the Immigration Judge concluded that Mr. Ahlijah was barred from

relief as a terrorist.        In its opinion, the BIA recognized the

basis for the Immigration Judge's decision but chose not to address

that issue.      Instead, the BIA decided that, based on the facts as

found by the Immigration Judge, Mr. Ahlijah had failed to prove

that he suffered past persecution or had a well-founded fear of

future persecution.       This choice was within the powers granted to

it under 8 C.F.R. § 1003.1(d).       The BIA did not undertake a de novo

review of facts found by the IJ, but instead undertook a de novo

review of a legal question: Mr. Ahlijah's statutory eligibility for

asylum.

               After carefully reviewing the record, we conclude that

Mr. Ahlijah was not deprived of due process.              He had a full and

fair hearing before the Immigration Judge and was allowed to

present evidence to support his claim for relief.                  While the

terrorist bar was an issue at his hearing, it did not prevent

Mr. Ahlijah from presenting the evidence upon which he based his

claims    of    past   persecution   and    fear   of   future   persecution.

Further, the BIA acted within its powers when, relying on the facts

found by the Immigration Judge, it found that Mr. Ahlijah had

failed to prove past persecution or a well-founded fear of future

persecution.      While the Immigration Judge did not reach the merits

of Mr. Ahlijah's asylum claim, she articulated the facts upon which




                                     -11-
Mr. Ahlijah based his asylum claim.            We therefore find that there

was no due process violation.

           Mr. Ahlijah next argues that the BIA should have found

that he suffered past persecution or had a well-founded fear of

future persecution.         To establish past persecution, an applicant

must provide "conclusive evidence" that he was targeted on any of

the five statutorily protected grounds.              Fesseha v. Ashcroft, 333

F.3d 13, 18 (1st Cir. 2003).            An applicant who establishes past

persecution is presumed to have a well-founded fear of future

persecution.     8 C.F.R. § 208.13(b)(1).          Mr. Ahlijah argues that he

established past persecution at his hearing through testimony of

his imprisonment for twenty days by the Togolese authorities,

during which time he was beaten and asked questions about the names

of other members of EPKEMOG.

           We    do   not    address    whether      this   incident     in     Togo

constituted     persecution,        because   what      happened   in    Togo     is

irrelevant to whether Mr. Ahlijah suffered persecution in Ghana.

Mr. Ahlijah is a native and citizen of Ghana, and Ghana is his

country   of    removal.       In    order    to   be   eligible   for    asylum,

Mr. Ahlijah has the burden of proving that he suffered past

persecution in Ghana. However, Mr. Ahlijah has not claimed that he

suffered past persecution in Ghana and we therefore find that

Mr. Ahlijah did not suffer past persecution in Ghana.




                                       -12-
              Because Mr. Ahlijah has not proven past persecution in

Ghana,   he    is     not   presumed   to   have    a   well-founded   fear   of

persecution if he returns to Ghana.           Absent such a presumption, to

establish a well-founded fear of future persecution, "the asylum

applicant's fear must be both genuine and objectively reasonable."

Aguilar-Solís v. INS, 168 F.3d 565, 572 (1st Cir. 1999).               We focus

our discussion on the objective prong, asking "whether a reasonable

person   in     the    asylum   applicant's        circumstances   would   fear

persecution on account of a statutorily protected ground."                 Id.

              Mr. Ahlijah does not argue that he fears persecution by

anyone in Ghana.       He instead argues that he has a well-founded fear

of persecution if he returns to Ghana because (1) he has heard

frequent reports of Togolose police pursuing people across the

border into Ghana and kidnapping them; (2) the country condition

reports in the record show that Togo's human rights record has

worsened; and (3) these reports show that the border between Ghana

and Togo is porous and that Togolese police frequently cross into

Ghana to kidnap their targets.

              At best, these reports indicate that the human rights

conditions in Togo are poor, that many Togolese have fled into

Ghana, and that in 1993-1994, there were isolated border skirmishes

following the coup attempt in which Mr. Ahlijah took part.                  See,

e.g., United States Dep't of State, 2001 Country Reports on Human

Rights Practices, Togo (Mar. 4, 2002).              They do not indicate that


                                       -13-
the Togolese police frequently cross into Ghana to kidnap people.

Further, the State Department 2001 report for Ghana indicated that

the country was relatively calm.               United States Dep't of State,

2001 Country Reports on Human Rights Practices, Ghana (Mar. 4,

2002).        Whatever the situation in Togo, the evidence does not

compel    a    finding   that    a   reasonable    person    in   Mr.   Ahlijah's

circumstances would fear persecution in Ghana on account of a

statutorily protected ground.

               2.   Withholding of Removal

               Because   Mr.    Ahlijah   is   unable   to   satisfy    the   less

stringent standard for asylum, he is a fortiori unable to satisfy

the test for withholding of deportation.             See, e.g.,    Albathani v.

INS, 318 F.3d 365, 374 (1st Cir. 2003).

               3.   Convention Against Torture

               Mr. Ahlijah also argues that he is entitled to relief

under the CAT because he will be tortured if he is returned to

Ghana.    An applicant for relief under the CAT must demonstrate

"that it is more likely than not that he or she would be tortured

if removed to the proposed country of removal." 8 C.F.R. § 208.16

(c)(2).       The regulations implementing the CAT define torture as

"severe pain or suffering," inflicted for one of several listed

purposes "by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an

official capacity." Id. § 208.18(a)(1). Mr. Ahlijah, who bases his


                                       -14-
argument on his arrest and beatings by the Togolose authorities,

has presented no evidence that any Ghanian official tortured him or

that it is more likely than not that he will be tortured if he is

removed to Ghana.     We therefore find that substantial evidence

supports the BIA's findings regarding the CAT.

           4.   Cancellation of Removal

           Mr. Ahlijah's final argument is that the BIA abused its

discretion in finding that the Immigration Judge properly deemed

his application for cancellation of removal abandoned.   According

to Mr. Ahlijah, by deeming his application abandoned, the BIA

abused its discretion by failing to exercise it in his favor and

waive the deadline.      We find no merit to this argument.      An

Immigration Judge has the power to "set and extend time limits for

the filing of applications . . . . If an application or document is

not filed within the time set by the Immigration Judge, the

opportunity to file that application or document shall be deemed

waived."   8 C.F.R. § 1003.31(c).   At a hearing on April 30, 2002,

the Immigration Judge set December 9, 2002 as the due date for

Mr. Ahlijah's application for cancellation of removal.     Despite

having over seven months to file the application, Mr. Ahlijah did

not actually file the application until January 28, 2003.       The

Immigration Judge was therefore within her power to deem the

application abandoned.




                                -15-
            Mr. Ahlijah also argues that the BIA failed to consider

his arguments that his late application was due to ineffective

assistance of counsel. Mr. Ahlijah, however, has not shown that he

complied with the requirements of Matter of Lozada, 19 I & N Dec.

637, 639 (BIA 1988), which the BIA has developed as a screen for

frivolous ineffective assistance of counsel claims.                        Under the

Lozada   requirements,     an     applicant      must    support       a    claim   of

ineffective assistance of counsel with:

            (1) an affidavit describing in detail the
            agreement between the alien and his counsel
            regarding the litigation matters the attorney
            was retained to address; (2) evidence that the
            alien informed his counsel as to the alien's
            ineffective    assistance   allegations    and
            afforded counsel an opportunity to respond;
            and (3) evidence that the alien had either
            filed a complaint with the appropriate
            disciplinary     authority    regarding    the
            attorney's ethical or legal misfeasance, or a
            valid excuse for failing to lodge such a
            complaint.

Betouche    v.    Ashcroft,     357    F.3d    147,     149   (1st     Cir.      2004).

Mr.   Ahlijah     has   provided       no     evidence    that    he       met    those

requirements, and we therefore find that the BIA properly affirmed

the Immigration Judge's decision that Mr. Ahlijah abandoned his

application for cancellation of removal by failing to meet the

filing deadline imposed by the Immigration Judge.

                              III.     Conclusion

            For   the   reasons       stated    above,    the    BIA's      order   is

affirmed.


                                       -16-